IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0602
                             Filed February 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN DEAL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      Justin Deal appeals his prison sentence. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                         2


MAY, Judge.

      Justin Deal appeals his prison sentence. We affirm.

      The State filed three trial informations against Deal. Ultimately, Deal was

convicted of the following: (1) driving while barred as a habitual offender in case

AGCR094875; (2) driving while barred as a habitual offender and theft in the

second degree in case FECR095276; and (3) theft in the second degree and

burglary in the third degree, both with the habitual offender enhancement, in case

FECR095308.      For each of these convictions, the court imposed a prison

sentence. The court ran most of the sentences concurrently. As to the driving

while barred conviction in AGCR094875, however, the court said this:

              As to case number AGCR094875, on the sole count of driving
      while barred, again, the court will state its reasons and rationale
      shortly. But suffice it to say I think that a two-year prison term is
      appropriate on the driving while barred. There are at least, according
      to the PSI, seven prior driving while barred convictions. And the
      court also detected approximately [eighteen] prior driving under
      suspension convictions. Thus far, nothing that the court has done by
      way of imposing sanctions has been an adequate deterrent. And I
      think nothing short of incarceration, frankly, will stop Mr. Deal from
      driving while his license is no good. This being a recidivist situation,
      I think that the prison term is appropriate. Also, because this event
      occurred separately from the other two events, and represented
      separate facts, the court believes that the sentence imposed for case
      number [AGCR0]94875 should run consecutively to the sentence
      imposed in case number FECR095308.

(Emphasis added.)

      On appeal, Deal claims the district court provided inadequate reasons for

imposing consecutive sentencing. “We review the district court’s sentence for an

abuse of discretion.” State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016) (citation

omitted).
                                           3


       “Iowa Rule of Criminal Procedure 2.23(3)(d) requires the district court to

‘state on the record its reason for selecting the particular sentence.’” Id. at 273.

“Rule 2.23(3)(d) applies to the district court’s decision to impose consecutive

sentences.” Id.      Our supreme court has said the purpose of requiring the

sentencing court to state its reasons is to ensure “defendants are well aware of the

consequences of their criminal actions” and to allow us “the opportunity to review

the discretion of the sentencing court.” Id. (citation omitted). “A terse and succinct

statement is sufficient . . . when the reasons for the exercise of discretion are

obvious in light of the statement and the record before the court.” State v. Thacker,

862 N.W.2d 402, 408 (Iowa 2015).

       Deal acknowledges the district court stated its reasons for consecutive

sentencing, namely, that one of his crimes (driving while barred in AGCR094875)

“occurred separately” and “represented separate facts” from some of his other

crimes (theft and burglary in FECR095308). But Deal claims the district court was

obligated to take an additional step and “adequately explain why separate facts

call for consecutive sentences.” (Emphasis added.) We disagree. Consecutive

sentencing is based on “the principle that each separate and distinct criminal act

should receive a separately experienced punishment.”             24 C.J.S. Criminal

Procedure and Rights of Accused § 2313 (2020 update). We think this is widely-

understood. See, e.g., Powell v. State, 895 N.E.2d 1259, 1263 (Ind. Ct. App. 2008)

(describing this principle as a “moral principle”). The district court was not required

to explain it further.

       AFFIRMED.